        Case 3:20-cv-00154-JTR Document 21 Filed 04/22/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

RANDY RHINEHART                                                    PLAINTIFF

V.                          NO. 3:20CV00154-JTR

COMMISSIONER of
SOCIAL SECURITY ADMINISTRATION                                  DEFENDANT

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that judgment be entered for the Plaintiff, reversing

the decision of the Commissioner, and remanding this case to the Commissioner for

further proceedings pursuant to sentence four of 42 U.S.C. ' 405(g) and Melkonyan

v. Sullivan, 501 U.S. 89 (1991).

      DATED this 22nd day of April, 2021.



                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE
